DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2022 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 11 November 2022 wherein: claims 1 and 17 are amended; claims 2-3 and 18 are canceled; claims 1 and 4-17 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 4-17 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim has been amended to recited “a second hydrogel between the first hydrogel and indirect immersion contact with the sample contact port” which is non-idiomatic to the point of indefiniteness. Examiner has considered --a second hydrogel between the first hydrogel and , wherein the second hydrogel is in direct immersion contact with the sample contact port--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel (US 2014/0234856 A1) in view of Dillmore (US 2012/0100631 A1) and Boudreau (US 2011/0226962 A1).

	Regarding claim 1, Reuel discloses a sensor (abstract: "sensor for detecting an analyte can include a photoluminescent nanostructure embedded in a sensor hydrogel. The sensor hydrogel can be supported by a substrate hydrogel")
	comprising: a housing including a chamber (para [0109]: "substrate chips (8 chamber Lab-Tek by Nunc)"), a light port (sheet 3 fig. 1C; para [0090]: "excited by a 650 nm laser, and assayed on an inverted microscope with a 20x objective (FIG. 1C). The emission was collected on a 2D lnGaAs array (Princeton Instruments)")
	and a sample contact port (para [0085]: "A sensor array can include a plurality of analysis regions on a support. A support can be glass or plastic. An analysis region can be a divot, a tube, a tray, a well, or a similar compartment for suitable for containing a liquid sample"),
	the chamber configured to contain a sensor composition (para. [0017]: "FIG. 1C illustrates a system for detecting an analyte. Hydrogel-based sensors were cast in wells"),
	the sensor composition including a nanostructure (para [0005]: "a sensor hydrogel arranged on the substrate hydrogel, a photoluminescent nanostructure embedded in the sensor hydrogel, and an analyte-binding compound associated with the photoluminescent nanostructure"),
	the nanostructure supported in a first hydrogel (para [0005]: "a sensor hydrogel arranged on the substrate hydrogel, a photoluminescent nanostructure embedded in the sensor hydrogel"),
	which is a tunable sensor hydrogel (hydrogels are inherently tunable, i.e., capable of being tuned, therefore the “sensor hydrogel” recited in para [0005] of Reuel is inherently a tunable sensor hydrogel; no particular type of tunability is claimed)
	and configured to interact with a protein (para [0045]: "A linker can be associated with the nanostructure"; para [0046]: "A linker can include a polymer. A polymer can include a polypeptide"; para [0008]: "the linker can include a first binding partner, and the analyte-binding protein can include a second binding partner, selected such that the first binding partner and second binding partner bind together"; para [0053]: "The linker can be configured to interact with a capture protein by including a first binding partner in the linker that can interact with the capture protein"),
	the composition being in contact with the light port (para [0090]: "As a result, the conjugated sensor proteins (Protein A and PSA Lectin) were localized and the overall signal transduction was increased. The gels were cast in 400 wells, excited by a 650 nm laser, and assayed on an inverted microscope with a 20x objective (FIG. 1C). The emission was collected on a 2D lnGaAs array (Princeton Instruments) providing a spatial image of the SWNT [single wall nanotube] array")
	and a sample contact surface adjacent to the sample contact port (para [0012]: "a method of detecting an analyte can comprise contacting a composition including an analyte to a sensor"),
	the sensor comprising an excitation laser configured to illuminate the sensor hydrogel and a photodetector configured to detect emission light (para. [0090]: “The gels were cast in 400 wells, excited by a 650 nm laser, and assayed on an inverted microscope with a 20.times. objective (FIG. 1C). The emission was collected on a 2D InGaAs array (Princeton Instruments) providing a spatial image of the SWNT array”).
	While Reuel discloses a light port and that the sensor composition is in contact with the sample contact surface as described above, Reuel does not expressly disclose the light port has a collimator, the contact is direct immersion contact, and a fiber optic coupled to the sensor hydrogel and also coupled to both the excitation laser and the photodetector.
	Dillmore discloses a sensor (fluorescent hydrogel sensor) comprising: a housing including a chamber (par. [0044]: “the biosensor … may be constrained within … a tip”), a light port (portion of tip facing “FIBER” in fig. 2a) and a sample contact port (permeable portion of tip described in par. [0044]), the chamber configured to contain a sensor composition supported in a first hydrogel (binding proteins and luminescent reporter groups encapsulated within a hydrogel matrix), which is a tunable sensor hydrogel (hydrogels are inherently tunable, i.e., capable of being tuned) and configured to interact with a protein, the sensor composition being in contact with the light port and in direct immersion contact with a sample contact surface adjacent to the sample contact port, wherein light is collimated, (“collimated LED light” in par. [0050]), and a fiber optic coupled to the sensor hydrogel and also coupled to both an excitation laser and a photodetector (par. [0008], [0044]-[0050], fig. 2A).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Dillmore so that the contact is direct immersion contact, and to include a fiber optic coupled to the sensor hydrogel and also coupled to both the excitation laser and the photodetector.
	One would have been motivated to do so to gain an advantage suggested by Dillmore of providing a relatively simple means for making measurements (Dillmore, par. [0050], “simply immersing the tip of the fiber in the sample”) as compared to not using direct immersion contact.
	While Reuel modified teaches using collimated light as described above, Reuel modified does not expressly disclose the light port has a collimator.
	Boudreau discloses a sensor for measuring a target analyte via fluorescence (par. [0069]) comprising a light port (fiber end) having a collimator for an excitation laser (par. [0098]). Examiner notes this is a similar arrangement to that shown in Applicant’s 1A with collimators at light ports for the 785 nm and 561 nm excitation lasers.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Boudreau so that the light port has a collimator.
	One would have been motivated to do so to gain an advantage recited in Boudreau of providing an excitation beam with a reduced divergence angle (Boudreau, par. [0098]).

	Regarding claim 4, Reuel modified teaches the sensor of claim 1, further comprising a second hydrogel between the first hydrogel and the sample contact port (Reuel, para. [0005]).

	Regarding claim 5, Reuel modified teaches the sensor of claim 4, wherein the second hydrogel has a predetermined thickness (Reuel, para. [0089]: "The design includes a substrate gel 1 mm thick").

	Regarding claim 6, Reuel modified teaches the sensor of claim 1, wherein the first hydrogel is a polymeric hydrogel (Reuel, para. [0037]).

	Regarding claim 8, Reuel modified teaches the sensor of claim 1, wherein the nanostructure includes a linker associated with the nanostructure, wherein the linker is configured to interact with a capture protein (Reuel, para. [0006], [0050]).

	Regarding claim 9, Reuel modified teaches the sensor of claim 1, wherein the nanostructure is a photoluminescent carbon nanotube (Reuel, abstract: "sensor for detecting an analyte can include a photoluminescent nanostructure embedded in a sensor hydrogel. The sensor hydrogel can be supported by a substrate hydrogel"; para. [0042]: “Examples of nanostructures include nanotubes (e.g., carbon nanotubes)”).

	Regarding claim 10, Reuel modified teaches the sensor of claim 8, wherein the linker includes a polymer (Reuel, para. [0006]).

	Regarding claim 11, Reuel modified teaches the sensor of claim 10, wherein the polymer includes a polypeptide, a polynucleotide or a polysaccharide (Reuel, para. [0006]).

	Regarding claim 12, Reuel modified teaches the sensor of claim 11, wherein the polysaccharide is chitosan (Reuel, para. [0006]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel in view of Dillmore and Boudreau as applied to claim 4 above, and further in view of Williams (US 2005/0069572 A1)

	Regarding claim 7, Reuel modified teaches the sensor of claim 4, but does not expressly disclose the second hydrogel is the same material as the first hydrogel.
	Williams discloses a second hydrogel is the same material as a first hydrogel (para. [0069]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Williams so that the second hydrogel is the same material as the first hydrogel, since the selection of a known material based on its suitability for its intended use has been held to be obvious. See MPEP 2144.07.
	One would have been motivated to use the same material to simplify production as compared to using different materials.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel in view of Dillmore and Boudreau as applied to claim 1 above, and further in view of Smalley (US 2006/0231399 A1).

Regarding claims 13-15, Reuel modified teaches the sensor of claim 1, but does not expressly disclose the light port is configured to attach to a fiber optic, wherein the fiber optic includes an excitation fiber configured to provide an excitation wavelength to the nanostructure, wherein the fiber optic includes a detection fiber configured to detect an emission wavelength from the nanostructure.
Smalley discloses a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength (para. [0152]: "The sensor comprises a fiber optic probe that irradiates 661-nm light and a surface of single-wall carbon nanotubes on the end of the probe ... The excitation light induces fluorescence of the nanotube tip ... The light travels up the shaft through a separate fiber optic to a near-lR (infrared) spectrometer that analyzes the collected light").
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Smalley so that the light port is configured to attach to a fiber optic, wherein the fiber optic includes an excitation fiber configured to provide an excitation wavelength to the nanostructure, wherein the fiber optic includes a detection fiber configured to detect an emission wavelength from the nanostructure.
One would have been motivated to do so to gain an advantage suggested by Smalley of providing convenient control means for the excitation and emission light described by Reuel in para. [0090]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel in view of Dillmore and Boudreau as applied to claim 1 above, and further in view of Ismagilov (US 2016/0266105 A1).

	Regarding claim 16, Reuel modified teaches a method for detecting an analyte comprising: providing the sensor of claim 1; exposing the sensor to a sample; monitoring a property of the composition; and determining the presence of the analyte in the sample based on the monitored property (Reuel, para. [0065]; see rejection of claim 1 above).
	Reuel modified does not expressly disclose the analyte is a protein aggregate.
Ismagilov discloses an analyte is a protein aggregate (para. [0523]: “Analytes can comprise proteins, fragments of proteins, or aggregates of proteins”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Ismagilov so that the analyte is a protein aggregate.
One would have been motivated to do so to gain an advantage suggested by Ismagilov of being able to determine the identity and amount of protein aggregates when they are of interest (Ismagilov, para. [0003], [0523]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuel in view of Smalley, Dillmore, and Boudreau.

	Regarding claim 17, Reuel discloses a sensor device (abstract) including a housing including a chamber (para. [0109]), a light port (sheet 3 fig. 1C; para. [0090]) and a sample contact port (para. [0085]), the chamber configured to contain a sensor composition including a nanostructure supported in a first hydrogel, a second hydrogel between the first hydrogel and the sample contact port (see rejection of claim 1 above and Reuel, para [0005]: "a sensor hydrogel arranged on the substrate hydrogel, a photoluminescent nanostructure embedded in the sensor hydrogel", para [0012]: "a method of detecting an analyte can comprise contacting a composition including an analyte to a sensor", para. [0017]: "FIG. 1C illustrates a system for detecting an analyte. Hydrogel-based sensors were cast in wells", para [0090]: "As a result, the conjugated sensor proteins (Protein A and PSA Lectin) were localized and the overall signal transduction was increased. The gels were cast in 400 wells, excited by a 650 nm laser, and assayed on an inverted microscope with a 20x objective (FIG. 1C). The emission was collected on a 2D lnGaAs array (Princeton Instruments) providing a spatial image of the SWNT [single wall nanotube] array"), wherein the second hydrogel is in direct immersion contact with the sample contact port (para [0012]: "a method of detecting an analyte can comprise contacting a composition including an analyte to a sensor").
	Reuel does not expressly disclose a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength.
Smalley discloses a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength (para. [0152]: "The sensor comprises a fiber optic probe that irradiates 661-nm light and a surface of single-wall carbon nanotubes on the end of the probe ... The excitation light induces fluorescence of the nanotube tip ... The light travels up the shaft through a separate fiber optic to a near-lR (infrared) spectrometer that analyzes the collected light").
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Reuel in view of the teachings of Smalley to include a fiber optic including an excitation fiber configured to provide an excitation wavelength and a detection fiber configured to detect an emission wavelength.
One would have been motivated to do so to gain an advantage suggested by Smalley of providing convenient control means for the excitation and emission light described by Reuel in para. [0090].
	While Reuel discloses a light port and that the second hydrogel is in contact with the sample contact port as described above, Reuel does not expressly disclose the light port has a collimator, the contact is direct immersion contact.
	Dillmore discloses a sensor (fluorescent hydrogel sensor) comprising: a housing including a chamber (par. [0044]: “the biosensor … may be constrained within … a tip”), a light port (portion of tip facing “FIBER” in fig. 2a) and a sample contact port (permeable portion of tip described in par. [0044]), the chamber configured to contain a sensor composition supported in a hydrogel (binding proteins and luminescent reporter groups encapsulated within a hydrogel matrix), which is a tunable sensor hydrogel (hydrogels are inherently tunable, i.e., capable of being tuned) and configured to interact with a protein, the hydrogel being in contact with the sample contact port, wherein light is collimated, (“collimated LED light” in par. [0050]), and a fiber optic coupled to the sensor hydrogel and also coupled to both an excitation laser and a photodetector (par. [0008], [0044]-[0050], fig. 2A).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Dillmore so that the contact is direct immersion contact.
	One would have been motivated to do so to gain an advantage suggested by Dillmore of providing a relatively simple means for making measurements (Dillmore, par. [0050], “simply immersing the tip of the fiber in the sample”) as compared to not using direct immersion contact.
	While Reuel modified teaches using collimated light as described above, Reuel modified does not expressly disclose the light port has a collimator.
	Boudreau discloses a sensor for measuring a target analyte via fluorescence (par. [0069]) comprising a light port (fiber end) having a collimator for an excitation laser (par. [0098]). Examiner notes this is a similar arrangement to that shown in Applicant’s 1A with collimators at light ports for the 785 nm and 561 nm excitation lasers.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Reuel in view of the teachings of Boudreau so that the light port has a collimator.
	One would have been motivated to do so to gain an advantage recited in Boudreau of providing an excitation beam with a reduced divergence angle (Boudreau, par. [0098]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884